Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, as hereby amended and restated, is made by and
between FIRST NATIONAL CORPORATION, a Virginia corporation (First National
Corporation and its wholly owned subsidiary, First Bank, hereinafter referred to
as the “Bank”), and Marshall J. Beverley, Jr. (the “Employee”), and provides as
follows:

RECITALS

WHEREAS, the Bank is a bank holding company engaged in the operation of a bank;
and

WHEREAS, the Employee has knowledge, skills and expertise as a trust officer;
and

WHEREAS, the Bank desires to employ Employee and Employee desires to accept such
employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the sufficiency of which are hereby acknowledged, the parties
agree as follows:

TERMS OF AGREEMENT

Section 1. Employment. (a) Employee shall be employed as Executive Vice
President – Senior Trust Officer of the Bank and its wholly owned subsidiary,
First Bank. He shall perform such services for the Bank upon the terms and
conditions hereinafter set forth.

(b) The parties recognize that the President of the Bank, with the advice and
consent of the Board of Directors, shall manage the business affairs of the Bank
and that the relationship between the Bank and Employee shall be that of an
employer and an employee. The President shall have the sole authority to set and
establish the hours of operation of the business and to set and establish
reasonable work schedules and standards applicable to Employee.

Section 2. Effective Date and Term. The effective date of this amended and
restated Agreement shall be June 1, 2007 (“Effective Date”). The term of this
Agreement shall at all times be two (2) years, which means that at the end of
every day, the term of this Agreement shall be extended for one day. With thirty
(30) days notice, however, either party may notify the other that the term of
this Agreement shall no longer be extended and that this Agreement will
terminate two (2) years after the effective date of such notice.

Section 3. Exclusive Service.

a. Employee shall devote his best efforts and full time to rendering services on
behalf of the Bank in furtherance of its best interests. Employee shall comply
with all policies, standards and regulations of the Bank now or hereafter
promulgated, and shall perform the duties of a Trust Officer, as described
below, to the best of his abilities and in accordance with standards of conduct
applicable to trust officers in the banking industry.



--------------------------------------------------------------------------------

b. Employee and the Bank recognize and agree that Employee’s duties as a Trust
Officer of the Bank shall be as follows:

i. Employee shall be responsible for administration of personal/trust fiduciary
relationship and/or duties related to fiduciary accounts, such as trusts,
estates, agency accounts, investment management accounts, custody accounts, and
bank power of attorney accounts.

ii. In the performance of his duties, Employee shall ensure that fiduciary
standards are being met and that Trust Department policies and procedures are
being observed. Employee shall participate in the creation and revision, as may
be necessary from time to time, of the Bank’s Trust Department policies and
procedures.

iii. Employee shall seek to contribute to the growth, profitability and
retention of trust accounts through active participation in business development
for new business.

iv. Employee shall maintain good working relationships with clients, attorneys,
CPAs and other related professionals to assure quality service and enhance
business development.

v. Employee shall keep up to date on legal issues, regulations, investment and
tax issues and developments in the trust industry and shall inform the Bank of
any changes in the legal environment pertaining to trusts of which Employee
becomes aware which may cause the Bank to modify its Trust Department policies
and procedures.

vi. Although the Employee will work with the Bank’s retail banking operation in
a concerted effort to achieve overall banking growth, both Employee and the Bank
recognize that the Employee is a Trust Specialist and Employee shall not be
directed to perform tasks directed related to retail banking (loans, deposit
accounts, etc.).

vii. Employee shall have the responsibility to assist in the management and
oversight of the Bank’s Trust Department and its employees.

Section 4. Salary.

(a) As compensation while employed hereunder, Employee, during his faithful
performance of this Agreement, shall receive an annual base salary of
$135,000.00 payable on such terms and in such installments as the parties may
from time to time mutually agree upon. The Board of Directors, in its
discretion, may increase Employee’s base salary during the term of this
Agreement; provided, however, that Employee’s salary after being increased may
not be decreased without Employee’s consent.

 

2



--------------------------------------------------------------------------------

(b) The Bank shall withhold state and federal income taxes, social security
taxes and such other payroll deductions as may from time to time be required by
law or otherwise agreed upon in writing by Employee and the Bank. The Bank shall
also withhold and remit to the proper party any amounts agreed to in writing by
the Bank and Employee for participation in any corporate sponsored benefit plan
for which a contribution is required.

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Bank.

Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in any employee benefit plan maintained by the Bank for
which he is or will become eligible on such terms and the Board of Directors
may, in its discretion, establish, modify or otherwise change.

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

Section 7. Expense Account. The Bank shall reimburse Employee for reasonable and
customary business expenses incurred in the conduct of the Bank’s business. Such
expenses will include business meals, out-of-town lodging and travel expenses.
Employee agrees to timely submit records and receipts of reimbursable items and
agrees that the Bank may adopt reasonable rules and policies regarding such
reimbursement. The Bank agrees to make prompt payment to Employee following
receipt and verification of such reports. Such payment shall be made no later
than March 15 following the calendar year in which the expense was incurred.

Section 8. Personal and Sick Leave. Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Bank.

Section 9. Vacations. Employee will be entitled to paid vacation in accordance
with the most favorable plans, policies, and programs of the Bank, but in no
event less than four weeks of paid vacation per year.

Section 10. Country Club Dues. During Employee’s active employment with the
Bank, the Bank shall pay the Employee’s entrance and membership dues at the
Winchester Country Club as well as the monthly charges as may be established by
the Club from time to time. Employee shall be responsible for the tax
consequences of such benefits as may be required under the Internal Revenue
Code.

Section 11. Termination of Employment.

(a) Death. The Employee’s employment will terminate automatically upon the
Employee’s death.

 

3



--------------------------------------------------------------------------------

(b) Disability. The Bank may terminate Employee’s employment under this
Agreement, after having established the Employee’s disability by giving to
Employee written notice of its intention to terminate his employment for
disability and his employment with the Bank shall terminate effective on the 90
day after receipt of such notice if within 90 days after such receipt Employee
shall fail to return to the full-time performance of the essential functions of
his position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (i) disability which after the expiration of more than
13 consecutive weeks after its commencement is determined to be total and
permanent by a physician selected and paid for by the Bank or its insurers, and
acceptable to Employee or his legal representative, which consent shall not be
unreasonably withheld or (ii) disability as defined in the policy of disability
insurance maintained by the Bank for the benefit of Employee, whichever is more
favorable to the Employee. Notwithstanding any other provision of this
Agreement, the Bank shall comply with all requirements of the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.

(c) Cause. The Bank may terminate the Employee’s employment for Cause.
Termination for “Cause” shall mean a good faith determination by the Bank that
Employee has committed acts of personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform state duties, willful violation of law (other than traffic
violations or similar offenses) or final cease-and-desist order, conviction of a
felony or of a misdemeanor involving moral turpitude, misappropriation of the
Bank’s assets or material breach of this Agreement. Termination for Cause also
shall include termination as a result of Employee’s failure to correct a
material deficiency in the performance of his duties within 60 days after a
written notice from the Board of Directors or such other reasonable period of
time specified by the Board of Directors if such deficiency cannot be cured
within 60 days. Any notice given under this subsection shall state that it is a
notice pursuant Section 11(c) of this Agreement and shall set forth the Board’s
complaints in detail sufficient to allow Employee to understand and correct
them.

(d) Good Reason. The Employee’s employment may be terminated (i) by the Employee
for Good Reason, or (ii) during the Window Period by the Employee without any
reason. For purposes of this Agreement, the “Window Period” means the 12-month
period after a “Change of Control” as defined in Section 12. For purposes of
this Agreement, “Good Reason” means:

(i) without the express written consent of the Employee, (A) the assignment to
the Employee of any duties inconsistent in any substantial respect with the
Employee’s position, authority or responsibilities as contemplated by Section 3
of this Agreement, or (B) any other substantial change in such position
(including titles), authority or responsibilities;

(ii) requiring Employee to maintain his principal office outside 25 miles
proximity to the City of Winchester;

(iii) failure of the Bank to provide the Employee with substantially the same
fringe benefits that are provided to him at the inception to this Agreement;

 

4



--------------------------------------------------------------------------------

(iv) failure of the Bank to comply with any material term of this Agreement;

(v) failure of the Bank to obtain the assumption of and agreement to perform
this Agreement by any successor as contemplated by Section 17 of this Agreement;
or

(vi) The Bank’s elimination, on or after a Change of Control, of any benefit
plan, program or arrangement (including without limitation a tax-qualified
retirement plan) or any change, made on or after a Change of Control, to such
plan, program or arrangement that reduces the value of the affected benefit to
the Employee.

Employee shall not be deemed to have resigned for Good Reason hereunder unless
with respect to each of (i-vi) above, the Employee has provided written notice
to the Bank within 90 days after the event that the Employee believes gives rise
to Employee’s right to terminate employment under this Section 11(d), describing
in reasonable detail the facts that provide the basis for such belief, and the
Bank has failed within 30 days from the date of such notice to cure any basis
for the Employee’s resignation for Good Reason.

(e) Without Cause or Good Reason. The Bank may terminate Employee’s employment
other than for “Cause” at any time upon written notice to Employee. Employee may
resign without “Good Reason” upon 30 days written notice to the Bank.

(f) Notice of Termination. Any termination by the Bank or the Employee shall be
communicated by written Notice of Termination to the other party. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement upon which
the party is relying.

(g) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Bank for Cause, or during the Window Period, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Employee’s employment is terminated by
the Bank other than for Cause or Disability, or by the Employee other than for
Good Reason or during the Window Period, the date specified in the Notice of
Termination (which shall not be less than 30 days after the Notice of
Termination is given), and (iii) if the Employee’s employment is terminated by
the Employee for Good Reason, the date which is 30 days after the date of
receipt of the Notice of Termination if the Bank has not, prior to such date,
cured the basis for the notice as provided for in Section 11(d); and (iv) if the
Employee’s employment is terminated for Disability, 30 days after Notice of
Termination is given, provided that the employee shall not have returned to
full-time performance of his duties during such 30-day period.

(h) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Bank’s affairs by a notice served pursuant to the Federal
Deposit Insurance Act, the Bank’s obligations under this Employment Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Employee all or part of the compensation withheld while its
contract obligations were suspended, and

 

5



--------------------------------------------------------------------------------

(ii) reinstate (in whole or in part) any of its obligations which were
suspended. If any payment of withheld compensation is made under this
Section 11(h) in the Bank’s sole discretion, it shall be made by March 15
following the calendar year in which the charges in the applicable notice are
dismissed.

(i) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issues under the Federal Deposit
Insurance Act or the Code of Virginia, all obligations of the Bank under this
Employment Agreement shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

Section 12. Compensation Upon Termination.

(a) Good Reason or Without Cause. If the Bank terminates the Employee’s
employment without Cause or the Employee resigns for Good Reason and such
termination or resignation has not occurred within twelve (12) months following
a Change of Control, then in either event:

(i) Employee shall be paid for the remainder of the then current term of this
Agreement, at such times as payment was theretofore made, the salary required
under Section 4 of this Agreement (taking into account any salary increases) had
such termination not occurred. Notwithstanding the foregoing or the timing of
payment established in Section 12(a)(iii), if the Employee is a “Key Employee”,
as hereafter defined, payments under this Section 12(a)(i) and
Section 12(a)(iii), to the extent considered “deferred compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall commence or be paid on the first day of the month following the six-month
anniversary of the Employee’s termination or resignation. The initial payment
made under the preceding sentence shall include amounts that would have been
paid under this Section 12(a)(i) and Section 12(a)(iii) through the date of such
initial payment had the Employee not been a Key Employee; and

(ii) The Bank shall maintain in full force and effect for the continued benefit
of the Employee for the remainder of the then current term of this Agreement all
employee welfare benefit plans and programs or arrangements in which the
Employee was entitled to participate immediately prior to such termination,
provided that continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Employee’s
participation in any such plan or program is barred, the Bank shall arrange to
provide the Employee with benefits substantially similar to those which the
Employee was entitled to receive under such plan or program. Payments under this
Section 12(a)(ii) that do not constitute (i) welfare benefits exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulations thereunder (the “409A Regulations”) or (ii) reimbursed
medical expenses exempt under 409A Regulations Section 1.409A-1(b)(9)(v)(B)
shall be limited in the aggregate to the applicable dollar amount under Code
Section 402(g)(1)(B) for the year of the separation from service. In addition,
any benefits provided to a Key Employee under this Section 12(a)(ii) that are
considered deferred compensation subject to Code Section 409A and the 409A
Regulations shall not commence until the first day of the month following the
six-month anniversary of the Employee’s termination or resignation. All
determinations required under this Section 12(a)(ii) shall be made by
independent counsel selected by the Bank and reasonably acceptable to the
Employee or Key Employee, in accordance with Code Section 409A, the 409A
Regulations, and other applicable guidance; and

 

6



--------------------------------------------------------------------------------

(iii) A lump sum payment in cash shall be made to Employee on the date his
employment terminates equal to the amount of his Accrued Obligations. “Accrued
Obligations” shall be defined as the sum of:

(1) the Executive’s Annual Base Salary earned but not yet paid through the Date
of Termination at the rate in effect just before a Notice of Termination is
given;

(2) the amount, if any, of any incentive or bonus compensation theretofore
earned which has not yet been paid;

(3) a pro-rated bonus for the year in which the termination occurs which equals
the product of any bonus paid or payable, including by reason of deferral, for
the most recently completed year multiplied by a fraction, the numerator of
which is the number of days in the current year through the Date of Termination
and the denominator of which is 365; and

(4) any benefits or awards (including both the cash and stock components) which
pursuant to the terms of any plans, policies or programs have been earned prior
to the date of termination, but which have not yet been paid to the Employee
(but not including amounts that previously had been deferred at the Employee’s
request, which amounts will be paid in accordance with the Employee’s existing
directions, to the extent permitted by applicable law, including tax laws).

(iv) For purposes of this Agreement, “Key Employee” shall be defined as any
Employee who, as of December 31 of any calendar year, satisfies the requirement
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
Treasury Regulations thereunder and disregarding Code Section 416(i)(5)). An
Employee who meets the criteria set forth in the preceding sentence will be
considered a Key Employee for purposes of this Agreement for the 12-month period
commencing on the next following April 1. For example, an Employee who meets the
definition of Key Employee as of December 31, 2008, will be considered a Key
Employee from April 1, 2009 through March 31, 2010, when applying the special
rules for Key Employees found in this Agreement.

Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Section 13 or 14, Employee will not thereafter be entitled to receive any
further compensation or benefits pursuant to this Section 12(a). In addition,
notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make any payment that is prohibited by the terms of the
regulations presently found at 12 C.F.R. part 359 or to the extent that any
other governmental approval of the payment is not received.

 

7



--------------------------------------------------------------------------------

(b) Death or Disability. If this Agreement terminates as a result of Employee’s
death or disability, the Bank will have no further obligation under this
Agreement other than for payment of the Accrued Obligations (as defined in
Section 12(a)(iii)); provided, however, that Employee’s death is not intended
to, and shall not, prevent amounts to which Employee would have been entitled
under Sections 12(a), 12(c) or 12(d) had he lived from being paid to Employee’s
estate or beneficiaries at the time or times such amounts would have been paid
had Employee lived.

(c) Cause; Voluntary Termination Without Good Reason. If the Employee’s
employment is terminated for Cause, this Agreement will terminate without
further obligation to the Employee other than the payment to the Employee of
salary earned but not yet paid through the Date of Termination. If the Employee
terminates employment, excluding a termination for Good Reason or during the
Window Period, this Agreement will terminate without further obligation to the
Employee other than the Accrued Obligations (as defined in Section 12(a)(iii)
above, but not including the sum in Section 12(a)(iii)(3)), which will be paid
in a lump sum in cash 30 days following the Date of Termination, and any other
benefits to which the Employee may be entitled pursuant to the terms of any
plan, program or arrangement of the Bank. Notwithstanding the foregoing, if
Employee is a Key Employee on his Date of Termination, to the extent Accrued
Obligations or other amounts payable under this Section 12(c) are considered to
provide for a deferral of compensation under Code Section 409A, they shall be
paid on the first day of the month following the six-month anniversary of
Employee’s Date of Termination.

(d) Termination After a Change in Control.

(i) If the Employee terminates his employment with the Bank for any reason
during the Window Period after a Change in Control or the Employee’s employment
is terminated without Cause during the Window Period after a Change in Control,
the Employee will be entitled to the sum of Accrued Obligations (as defined in
Section 12(a)(iii)) plus a cash amount (subject to any applicable payroll or
other taxes required to be withheld) equal to the excess, if any, of 299% of the
Employee’s “annualized includable compensation for the base period,” as defined
in Code Section 280G, over the total amount payable to the Employee under
Section 12(a)(i), payable in a single lump sum on the Date of Termination.

(ii) Employee may elect, prior to December 31, 2007, to have the cash amount
(other than the Accrued Obligations) to which he is entitled under
Section 12(d)(i) paid in 24 or 36 equal monthly installments, with the first
installment paid on the date of termination or resignation and the remaining
installments paid on the first day of each succeeding month. Such election shall
not apply to amounts otherwise payable in the year the election is made, nor
cause amounts to be paid in the year the election is made that would not
otherwise be payable in that year. Subsequent changes to the time or form of
payment of such cash amount shall be made only in accordance with Code
Section 409A, the 409A Regulations, and other applicable guidance, including any
transition rules promulgated by the Internal Revenue Service.

(iii) Notwithstanding the foregoing, the timing of an amount payable to a Key
Employee under Section 12(d) (whether or not subject to an installment election)
shall be determined as follows: the lump sum payment shall be made or
installments shall commence on the first day of the month following the
six-month anniversary of Employee’s Date of Termination.

 

8



--------------------------------------------------------------------------------

The initial payment made under the preceding sentence shall include amounts that
would have been paid under Section 12(d) through the date of such initial
payment had the Employee not been a Key Employee. Accrued Obligations payable to
a Key Employee under Section 12(d) shall be paid on the first day of the month
following the six-month anniversary of the Employee’s Date of Termination.

(iv) For purposes of this Agreement, a “Change of Control” occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Bank securities having 50% or more of the combined voting
power of the then outstanding Bank securities that may be cast for the election
of the Bank’s directors other than as a result of an issuance of securities
initiated by the Bank, or open market purchases approved by the Board of
Directors, as long as the majority of the Board of Directors approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, a contested election
of directors, or any combination of these events, the persons who were directors
of the Bank before such events cease to constitute a majority of the Bank’s
Board, or any successor’s board, within two years of the last of such
transactions. For purposes of this Agreement, a Change of Control occurs on the
date on which an event described in (i) or (ii) occurs. If a Change of Control
occurs on account of a series of transactions or events, the Change of Control
occurs on the date of the last of such transactions or events.

(v) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Bank or the imposition of an excise tax on Employee under Section 4999 of
the Code. If the independent accountants serving as auditors for the Bank on the
date of a Change of Control (or any other accounting firm designated by the
Bank) determine that some or all of the payments or benefits scheduled under
this Agreement, as well as any other payments or benefits on a Change of
Control, would be nondeductible by the Company under Section 280G of the Code,
then the payments scheduled under this Agreement will be reduced to one dollar
less than the maximum amount which may be paid without causing any such payment
or benefit to be nondeductible. The determination made as to the reduction of
benefits or payments required hereunder by the independent accountants shall be
binding on the parties. Employee shall have the right to designate within a
reasonable period, which payments or benefits will be reduced; provided,
however, that if no direction is received from Employee, the Bank shall
implement the reductions in its discretion.

Section 13. Confidentiality/Nondisclosure.

Employee covenants and agrees that any and all information concerning the
customers, businesses and services of the Bank of which he has knowledge or
access as a result of his association with the Bank in any capacity, shall be
deemed confidential in nature and shall not, without the written consent of the
Bank, be directly or indirectly used, disseminated, disclosed or published by
Employee to third parties other than in connection with the usual conduct of the
business of the Bank. Such information shall

 

9



--------------------------------------------------------------------------------

expressly include, but shall not be limited to, information concerning the
Bank’s trade secrets, business operations, business records, customer lists or
other customer information. Upon termination of employment, Employee shall
deliver to the Bank all originals and copies of documents, forms, records or
other information, in whatever form it may exist, concerning the Bank or its
business, customers, products or services. This Section 13 shall not be
applicable to any information which, through no misconduct of Employee, has
previously been disclosed to the public by anyone other than Employee.

Section 14. Covenant Not to Compete

If Employee resigns for Good Reason or during the Window Period or if the Bank
terminates the Employee’s employment other than for Cause and Employee receives
the payments provided for in Section 12(a) or (d), then for a period of twelve
(12) months from and after Employee is no longer employed by the Bank or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a ten
(10) mile radius of any office operated by the Bank as of the date of the
execution of this Agreement; or (ii) solicit, or assist any other person or
business entity in soliciting, any depositors or other customers of the Bank to
make deposits in or to become customers of any other financial institution
conducting a Competitive Business; or (iii) induce any individuals to terminate
their employment with the Bank.

As used in this Agreement, the terms “solicit” and “soliciting” shall include,
but not be limited to contacting customers of the Bank for the purpose of
advising them of Employee’s new contact information; however, it does not
include placement of announcements in a publication by a subsequent employer of
the Employee announcing Employee’s new place of employment, nor does it include
responding to inquiries initiated by a customer about Employee’s new contact
information.

As used in this Agreement, the term “Competitive Business” means establishing an
office within the restricted geographic area that provides banking and financial
products and services that are substantially similar to those offered by the
Bank on the date that Employee’s employment terminates. Nothing in this
Section 14 is intended to prohibit Employee from meeting with Employee’s clients
within the restricted geographic area.

Section 15. Injunctive Relief, Damages, Etc.

Employee agrees that given the nature of the positions to be held by Employee
with the Bank, that each and every one of the covenants and restrictions in
Sections 13 and 14 above are reasonable in scope, length of time and geographic
area and are necessary for the protection of the Bank in developing, maintaining
and expanding its business. Accordingly, the parties hereto agree that in the
event of any breach by Employee of any of the provisions of Sections 13 and 14
that monetary damages alone will not adequately compensate the Bank for its
losses and, therefore, that it may seek any and all legal or equitable relief
available to it, specifically

 

10



--------------------------------------------------------------------------------

including, but not limited to, injunctive relief and if relief is awarded in
favor of the Bank, Employee shall be liable for all damages, including actual
and consequential damages, costs and expenses (excluding attorneys fees)
incurred by the Bank as a result of taking to enforce, or recover for any breach
of Sections 13 and 14. Should a court of competent jurisdiction determine that
any provision of the covenants set forth in Section 14 is unenforceable as being
overbroad as to time, area or scope, the court may strike the offending
provision or reform such provision to substitute such other terms as are
reasonable to protect the Bank’s legitimate business interests.

Section 16. Binding Effect/Assignability.

This Employment Agreement shall be binding upon and inure to the benefit of the
Bank and Employee and their respective heirs, legal representatives, executors,
administrators, successors and assigns, but neither this Agreement, nor any of
the rights hereunder, shall be assignable by Employee or any beneficiary or
beneficiaries designated by Employee. The Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business, stock or assets of the Bank, by
agreement in form and substance reasonably satisfactory to Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure to
the Bank to obtain such agreement prior to the effectiveness of any such
succession shall be a breach this Agreement and shall entitle the Employee to
the compensation described in Sections 12(a) and 12(d). As used in this
Agreement, “Bank” shall mean First National Corporation and its wholly owned
subsidiaries, and any successor to its respective business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

Section 17. Resignation and Release of Claims.

Notwithstanding anything in this Agreement to the contrary, in order to be
eligible to receive the payments provided for under Section 12(a) as a result of
termination by the Employee for Good Reason or by the Employer without Cause or
payments provided for under Section 12(d) as a result of a termination by the
Employee during the Window Period after a Change of Control Employee must on his
own behalf and on behalf of his estate, heirs and representatives, execute a
release in form and substance reasonably satisfactory to the Bank, releasing the
Bank and its respective officers, Directors, employees, agents, representatives,
shareholders, successors and assigns from any and all claims related to
Employee’s employment with the Bank or the termination of employment.

Section 18. Governing Law.

This Employment Agreement shall be subject to and construed in accordance with
the laws of Virginia.

 

11



--------------------------------------------------------------------------------

Section 19. Invalid Provisions.

The invalidity or unenforceability of any particular provision of this
Employment Agreement shall not affect the validity or enforceability of any
other provisions hereof, and this Employment Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

Section 20. Notices.

Any and all notices, designations, consents, offers, acceptance or any other
communications provided for herein shall be given in writing and shall be deemed
properly delivered if delivered in person or by registered or certified mail,
return receipt requested, addressed as follows: if to the Bank, to its President
at the headquarters office of the Bank; if to the Employee, to his last known
address on record at the Bank.

Section 21. Entire Agreement.

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties.

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original.

Section 22. Amendment and Waiver.

This Employment Agreement may not be amended except by an instrument in writing
signed by or on behalf of each of the parties hereto. No waiver of any provision
of this Employment Agreement shall be valid unless in writing and signed by the
party to be charged.

Section 23. Case and Gender.

Wherever required by the context of this Employment Agreement, the singular or
plural case and the masculine, feminine and neuter genders shall be
interchangeable.

Section 24. Captions.

The captions used in this Employment Agreement are intended for descriptive and
reference purposes only and are not intended to affect the meaning of any
Section hereunder.

Section 25. Code Section 409A.

This Employment Agreement is intended to satisfy the requirements of Code
Section 409A, the 409A Regulations, and other guidance, including transition
rules, issued thereunder. Each provision and term of this Employment Agreement
should be interpreted accordingly, but if any provision or term would be
prohibited by or inconsistent with Code Section 409A, the 409A Regulations, or

 

12



--------------------------------------------------------------------------------

such other guidance, the parties agree that such provision or term may be
amended to comply with or qualify for an exemption from Code Section 409A, the
409A Regulations, and such other guidance, in a manner determined by independent
counsel selected by the Bank and reasonably acceptable to the Employee.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this amended and restated Employment
Agreement to be executed by its duly authorized officer and Employee has
executed this amended and restated Employment Agreement on the dates specified
below.

 

EMPLOYEE     FIRST NATIONAL CORPORATION

 

    By:  

 

Marshall J. Beverley, Jr.       Harry S. Smith       President and Chief
Executive Officer

 

   

 

Date     Date

 

14